Citation Nr: 1750794	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-30 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 29, 2015. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967 and from November 1971 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before a Decision Review Officer in April 2014 and before the undersigned Veterans Law Judge in October 2015.  

This issue was previously remanded by the Board in March 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Board granted entitlement to TDIU effective June 29, 2015 and remanded the issue of entitlement to TDIU prior to June 29, 2015 on the basis that the Veteran did not meet the schedular requirements pursuant to 38 C.F.R. § 4.16(a) prior to June 29, 2015.  At that time, the Veteran had a May 2015 claim for back scar pending which had not yet been adjudicated by the AOJ.  The Board remanded the issue of entitlement to TDIU prior to June 29, 2015 on the basis that the TDIU claim was inextricably intertwined with his May 2015 claim for back scar.  

In January 2017 argument, Veteran's attorney asserted that the evidence supported an effective date in May 2015 for an award of TDIU  in light of the Veteran's pending claim for a compensable rating for his back scars given the findings of the October 2015 VA examination report.  To date, it does not appear that the AOJ has adjudicated the May 2015 claim.  Although the Veteran stated that he wished to withdrawal a claim in April 2017, subsequent communications received by the Veteran and his representative provide an indication that the Veteran did not clearly and unequivocally intend to withdraw his claim for back scar.  Thus, the claim of entitlement to TDIU prior to June 29, 2015 must be remanded for the AOJ to complete the May 2016 Board remand instructions; namely, adjudicate the May 2015 back scar claim and then readjudicate the TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).       

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the May 2015 claim for back scar. 

2.  After adjudicating the pending May 2015 claim, consider whether to refer to the Director, Compensation Service, the issue of entitlement to TDIU prior to June 29, 2015.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

